UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10319 USA MUTUALS (Exact name of registrant as specified in charter) 700 N. Pearl Street, Suite 900 Dallas, TX75201 (Address of principal executive offices) (Zip code) Jerry Szilagyi 700 N. Pearl Street, Suite 900 Dallas, TX75201 (Name and address of agent for service) (214) 953-0066 Registrant's telephone number, including area code Date of fiscal year end: March 31, 2011 Date of reporting period:March 31, 2011 Item 1. Reports to Stockholders. Vice Fund Generation Wave Growth Fund each a series of USA MUTUALS Annual Report March 31, 2011 Mutuals Advisors, Inc. Plaza of the Americas 700 North Pearl Street Suite 900 Dallas, Texas75201 Phone:1-866-264-8783 Web:www.USAMutuals.com Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 9 INVESTMENT HIGHLIGHTS 11 PORTFOLIO OF INVESTMENTS – VICE FUND 13 SCHEDULE OF OPTIONS WRITTEN – VICE FUND 15 PORTFOLIO OF INVESTMENTS – GENERATION WAVE GROWTH FUND 16 STATEMENTS OF ASSETS AND LIABILITIES 19 STATEMENTS OF OPERATIONS 20 STATEMENTS OF CHANGES IN NET ASSETS 21 FINANCIAL HIGHLIGHTS 23 NOTES TO FINANCIAL STATEMENTS 25 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 37 ADDITIONAL INFORMATION 38 2 LETTER TO SHAREHOLDERS Dear Shareholder, Enclosed you will find the annual report for USA MUTUALS. The USA MUTUALS management team and Trustees of the Funds recognize the importance of thorough and consistent communication with our shareholders. In this annual report, we include all the required quantitative information, such as financial statements, detailed footnotes, performance reports, Fund holdings and manager insights. Vice Fund The last year has been eventful for the Vice Fund. We have seen dividends and dividend growth come back in style. The Fund has focused even more on what historically has driven past stock returns and found vice companies that meet those criteria. For the one year period ending March 31, 2011, the Vice Fund had a total return of 19.01%, while the S&P 500 Index returned 15.65%. The long term broad stock market returns have been about 9% total return for nearly 100 years. This has led many to favor equities as the key to higher returns. In reality, dividends produced over half of the total returns for stocks. P/E expansion has also played a role in stock returns, as people became fonder of equities they paid more for each dollar of earnings produced. Earnings growth has also played a significant role in driving returns. There are three ways to grow EPS: 1. Actual top-line revenue driven growth – price increases, higher volume, general economic growth. 2. Cost cutting, improved efficiency, gaining economies of scale can also improve earnings even without revenue growth. 3. Reducing the number of shares and dividing income by fewer shares also drives EPS. My goal is to find stocks that embody these characteristics in abundance and typically this comes back to finding companies with huge cash flows, which vice companies have historically had. Keep in mind, our goal is not to find stocks of a prurient nature. Our goal is to find companies that demonstrate characteristics we just discussed. Dividends – the market (as measured by the S&P 500 Index) is at 1.8%-2.0% dividend yield. Tobacco currently yields 4%-6%; Alcohol about 3%, Defense 3%-4%, Gaming does not pay a dividend but it gives us some emerging market exposure we’ll discuss below. Earnings/EPS growth has also been strong and has remained so: 1. Revenue growth comes from annual price hikes and expanding market share. In the case of all our target industries, they have been seeing solid exposure to the industrialization of China, India, Africa, Eastern Europe, Russia, and Latin America. These are countries where growing affluence means people will likely trade up in alcohol or tobacco quality. People in Asia love to gamble and the new casinos in Macau already do more business than Las Vegas. Rising defense budgets overseas also means the prospect of more government orders for aerospace and defense materials. 2. Cost savings – These companies have actively sought to acquire others in their industries. For example, Molson and Coors merged, Inbev bought Anheuser Busch and Raytheon bought Applied Signal. This can enable duplicate overhead costs to be cut and for production facilities to run at a higher rate of utilization. Thus, income should be higher for the combined company than simply adding the results of two separate ones. 3. Share repurchases have been a mainstay of these companies as well. Most of our companies have a history of buying back shares to drive EPS further. 3 P/E expansion – There is an over-riding aversion to vice stocks. People may think they are going out of business (smokers are aging, older people don’t drink beer, the government will cut the defense budget, there is no disposable cash for gambling). As a result, many of these companies have been trading at discounts to the market’s P/E. As the myths surrounding many of these companies are exposed, valuations have moved higher. One of the big drivers for the Fund’s performance last year was P/E expansion in the tobacco area. We have been expanding our positions in defense to take advantage of low valuations there, looking to take advantage of P/E expansion in that group. The unique nature of vice stocks can create huge cash flows for investors. These are not products that change radically such as computers, software, or medical tech. Cigarettes, beer, spare parts for FA-18 jets and hotel rooms just do not need the same level of research and development (R&D) and advertising. Nor do they become obsolete every six months. Demand is not likely to change with the economy – people continue to smoke and drink, governments maintain their militaries, and people still seek entertainment. Moreover, many of these items may be small luxuries to their users and are not something they have to agonize over to purchase. Upstarts are not likely to enter the market – it’s too expensive. This allows the current players to boost prices and operate in an oligopoly manner. To become a defense contractor requires years of service, evidence of financial stability, and the ability to finance large multi-year projects. A new casino costs $1 billion these days. New cigarettes and alcohol need to push something else off the shelves to gain access to a store, plus they need to win over distributors. The current players can still acquire upstarts that manage to achieve success. In areas where demand is flat, the companies can consolidate and grow by cutting costs. Thus, capital spending declines too while cash flows rise. All this cash flow can be used to fund dividends, repurchases, and more acquisitions and the cycle can repeat as described above. Vice stocks can offer the best of both worlds to investors. Vice stocks can grow in good times and have been defensive in bear markets. High dividends may act as a break on pushing these stocks down in bear markets. The high cash flows allow the companies to purchase more shares if the prices fall, which in turn should boost EPS and allows the dividends per share to rise even if total outlay for dividends is flat. More consolidation can occur in bear markets and thus there are normally buyers for these stocks. The end result is the returns have the potential to keep coming in good times or bad times. Dividends are paid and shareholders earn cash returns. As we moved through 2010 and into 2011, we have sought to rotate more into low P/E stocks like we’re finding in the defense sector, and out of high P/E stocks like we’re seeing in gaming. For example, Wynn Macau is still a fine company. It is one of the less leveraged casino companies in Las Vegas and has new properties to compete against older properties that need to be updated. It has growth potential with its Chinese properties that have continued to see more visitors and increased gambling profits. The issue for us is that it pays a very minor dividend and was trading at 40x forward earnings. That is hardly cheap. We realized profits on Wynn Macau and reallocated the proceeds into defense stocks yielding more than 3% and trading at about 9x earnings. Early 2011 can be largely summed up with Lorillard. Lorillard was going to hurt performance in 4Q and early 1Q as the market worried about potential negative action on menthol by the FDA in the spring. The stock at the time was in the mid-$80s and fell steadily through January into the low-$70s. As the company is mostly dependent on selling menthol cigarettes, we understood that fear would drive this stock down. 4 The over-riding issue was that Lorillard was still very cheap in my view. The company was gaining market share, trading at a steep discount to the group, had very little debt, and was boosting its dividend by 30%. On our cost, the stock was yielding over 9%. In the market, it was yielding between 6%-7%, which again was a discount to its group. Plus, I still believe it may eventually get bought out as part of the consolidation of the industry at a higher price. Thus, the potential upside outweighed the short-term risk of holding the full position. Therefore, I held the investment during the down time and endured the fear of potential problems with menthol. As the initial reports from the FDA subcommittee came in, it was clear that the subcommittee wanted to get tougher with menthol, but it did not want to ban it. The whole thing is getting more study and in my view will probably involve additional labeling when this is all done. In the meantime, lifting the subcommittee risk drove the stock back to $95 and Lorillard’s continued strong results, repurchases, and dividends have now pushed the stock above $105. The Vice Fund’s outperformance is due largely to three issues (mentioned above): P/E expansion among the tobacco and gaming sectors, high dividend growth with the stocks trading up and then the sizable appreciation in Lorillard. In a stock market that searched for earnings growth - gaming in Macau stood out as an area that attracted many investors who continued to buy the stocks. As these companies completed their debt offerings for new projects, this risk diminished and the stocks were well-rewarded by investors as the P/E ratios increased. Tobacco companies also saw their P/E ratios expand and generate appreciation. The same was not true of many other S&P 500 Index stocks where earnings rose, but the P/E ratio did not. These two Vice Fund sectors saw both earnings growth and P/E expansion, which helped the outperformance. In addition, nearly every stock we hold saw a dividend increase. With the attention paid to low interest rates, investors have focused more heavily on dividends for income. Companies with growing dividends saw greater appreciation than the S&P 500 Index as a whole. In terms of portfolio strategy during the 1Q period, I have begun writing covered calls on some positions. Covered calls are a lower risk way to boost total return for the shareholders. It allows us to generate income from some stocks in the portfolio that do not pay a dividend or pay a very nominal one. So far the call writing has centered on defense stocks and some of the alcohol names. In terms of the overall weightings in the portfolio, we ended 1Q with tobacco at 31%, alcohol at 23%, defense at 27%, gaming is 12%, and cash is 7%. The cheapest sector is by far defense where P/E ratios are less than 10 and dividends are often greater than 3%. We also see more consolidation happening there and have added some smaller companies that appear to be good buy-out candidates, like Applied Signal was for us in 4Q. Mantech International and SAIC Inc. were bought with that thought in mind. Even in the event they are not acquired, they trade at only 12x EPS and are heavily focused on fast-growing areas of defense such as cyber warfare and intelligence gathering. Gaming remains the most expensive sector and we have been taking profits there. Moreover, while there has been growth in the foreign areas for gaming, we are up against the limit on foreign stock ownership and would have to reduce our alcohol positions to add more. Given the valuations and lack of dividends versus alcohol, I am opting to stick with alcohol over gaming at this time. The foreign gaming stocks are valued at 20x-35x forward earnings. I sold the most expensive one, Melco Crown in 1Q. Domestic gaming still breaks down into highly leveraged casino companies that have under-spent on maintenance for years and the slot-machine makers that represent pent up demand as that maintenance spending is done. We continue to focus on the slot machine makers for our domestic exposure. 5 Generation Wave Growth Fund Generation Wave Growth Fund (“Generation Wave”) results in 2010 reflect some sizeable portfolio turnover. Coming into the year there were significant investments in large banks such as Bank of America and Citicorp and positions that emphasized improving credit quality for individuals and leveraged companies in general. All of these positions were sold during the year and we realized profits overall. The top performers were the companies that buy defaulted loans and work out payment plans with individuals. For the one year period ended March 31, 2011, Generation Wave had a total return of 13.72% for the year, while the S&P 500 Index returned 15.65% for the same period. We further sold off positions that had less to do with the boomer theme such as Japanese securities, lithium batteries, and Chinese computer gaming companies. We have also sought to help returns by eliminating investments in ETFs and closed-end funds that charge us fees. These past areas have been replaced with stocks trading in three basic areas: medical/healthcare (preferably stocks with dividends), financial stocks focusing on savings and investment and a stay-at-home focus for people looking to save more money and turn inward. Three themes dominated the moves made in early 2011 for GenerationWave: 1) selling more of the remaining ETFs and closed-end funds, 2) exchanging some of the big pharma names into new drug companies that have greater room to boost dividends and rely less on patent-expiring drugs, and 3) identifying and adding more turn-around companies. The remaining ETFs and closed-end funds were in silver and junk bonds. Both have had a tremendous rally as investors bought precious metals on inflation fears and reached for yield with Treasuries at low levels. At this point we have 15,000 shares of the iShares Silver Trust left and both junk bond funds are completely sold. In my view, poor credits can offer good value at 50-70 cents on the dollar and reward investors with higher than average yield and capital appreciation. The same cannot be said when junk credits are trading at 105-115 cents on the dollar. That is the level of price change those securities have seen since 2009, and profits have been realized for several quarters with the final positions eliminated in 1Q. The iShares Silver Trust position was reduced, but we still hold 15,000 shares. Inflation fears justify keeping some of this position, and there are issues with realizing gains in investment companies like this ETF for the mutual fund. Within the mutual fund rule parameters, we will likely look to reduce this position further this year. One of the largest drags on portfolio performance has been the large pharmaceutical companies such as BristolMyers Squibb, AstraZeneca, etc. These stocks have been owned for: 1) high yield, 2) cheap valuations, 3) strong cash flows, and 4) low leverage to enable them to maneuver through patent expirations. While we still strongly believe many of these stocks should produce solid returns going forward, the rapid gains in the market as a whole have been leaving them behind as the market worries about patent expiration. We looked at the industry completely and did a full cash flow analysis and came away with the conclusion that the entire group was very cheap and some logical swaps existed. As a result, we cut back on Eli Lilly, Pfizer, Bristol Myers, and AstraZeneca and added new names like Roche, Abbott Labs, and Johnson & Johnson. In each case, the new additions were yielding about 4% vs. 4.0%-5.5% for the positions sold. More importantly, the new additions have been posting double-digit sales growth and have very minor exposure to patent expiration in the near term in terms of percentage of total sales. And finally, the new additions were only spending about 30% of free cash flow on dividends and thus have room to potentially grow their dividends faster than the reduced positions. Moreover, while the reduced positions had a higher current yield, they no longer had a meaningful edge in P/E ratios. They were trading for 9-11x forward EPS vs. 11-12x forward EPS for 6 the companies with better growth potential. The total return potential looked more compelling to make these swaps and the new names were 8.1% of the portfolio at the end of 1Q. They have since risen to 10.7% of the total portfolio. Turnaround names continue to be our primary focus. I have talked in the past about looking for companies trading near lows after some bad news that continue to have solid businesses with high barriers to entry to help protect them and help stage a recovery. These are the types of companies that have good prospects for getting acquired as we are currently seeing with our positions in NASDAQ OMX Group and NYSE Euronext. We believed that there would be a renewed focus on investing by the Boomer generation and thought the stock exchanges had businesses that would be very tough to duplicate and gather market share. We have also seen solid performance in our turnaround stocks that focused on people staying at home more. Comcast (cable TV), Myers Industries (flower pots), Kroger (grocery stores) and Lifetime Brands (kitchen wares) were all bought when they were hitting new lows and have recovered nicely. A new name that I have added of late is Aegean Marine. This is a company that refuels cruise ships (Boomer connection), tankers, and cargo ships at sea. For years, this has been a very steady business that earned $25-$30 per ton reselling fuel. It has continually added new boats and now operates in seventeen ports up from five a few years ago and has become a dominant player in the industry. In the summer of 2010 as oil prices began to rise, customers sought to hoard cash by not filling up their tanks completely and only bought enough fuel to get to the next port. Major ports such as Singapore and Amsterdam suddenly saw the volume of fuel sold drop noticeably, which crushed pricing. In addition, smaller operators still run some single-hulled tankers (all of Aegean Marine’s boats are double-hulled and very new). These single-hulls will be phased out worldwide by 2015 and many markets have already banned them. Therefore, in their dying days, the owners can only operate in a few ports and have to generate business at any price and did. The result was pricing on reselling fuel dropped to $13 per ton driven by oversupply in the normally huge markets for refueling. Aegean Marine stock fell from the $35 to less than $8. The replacement value of its boats, cash on hand, and working capital should give it a fair value of $11, in our view. Moreover, the value of its boats should rise as the mom-n-pop competitors are forced out of business by the ban on single hulled boats. Mom-n-pops may also be forced out because they may not be able to afford to buy fuel when oil is above $100/barrel and extend 2-3 weeks of credit to customers. Their working capital build essentially drains them of cash. Aegean Marine has over $1 billion in liquidity to withstand this. I bought a large position in Aegean Marine at less than $9 for the Fund. . What is happening is Aegean Marine moved several of its boats out of the crowded ports to new places. During those moves, it cost the company money and they weren’t selling fuel so volumes were lower. The less crowded ports did not see fuel spread collapse to the same degree and already spreads have been rising again and are $17/$18. Aegean Marine is at breakeven at about $17 and every $1 in spread should be worth about 20-25 cents in EPS. Just returning to the low-end of the normal spread would have it earning $2 per share and growing if they add volumes from new boats and with mom-n-pops potentially leaving the industry. Aegean Marine’s focus on many ports makes it easy for large-scale customers operating on many routes to deal with Aegean Marine over a collection of smaller players. Moreover, it signed an exclusive deal with Panama and expects to sign deals with two more ports. All of that should help it improve pricing as well. 7 We thank you for entrusting your investments to us. We take our role as manager of your assets very seriously, and hope to have the opportunity to continue to earn your trust and confidence for many years to come. Thank you. Sincerely, Jeff Middleswart Portfolio Manager jmiddleswart@usamutuals.com Past performance does not guarantee future results. Opinions expressed are those of Mutuals Advisors and are subject to change, are not guaranteed, and should not be considered a recommendation to buy or sell any security. This report is authorized for use when preceded or accompanied by a prospectus. Read it carefully before investing or sending money. Fund holdings and sector allocations are subject to change and are not a recommendation to buy or sell any security. For a complete list of Fund holdings, please see the Schedule of Investments in this report. Mutual fund investing involves risk; principal loss is possible. The Funds are non-diversified, meaning they may concentrate their assets in fewer individual holdings than a diversified fund. Therefore, the Funds are more exposed to individual stock volatility than diversified funds. The Funds invest in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods. The Funds invest in small to mid-sized capitalization companies, which involve additional risks such as limited liquidity and greater volatility. Because the Generation Wave Growth Fund may invest in third-party investment companies, including open-end mutual funds and other investment companies, your cost of investing in the Fund will generally be higher than the cost of investing directly in the shares of the mutual funds in which it invests. By investing in the Generation Wave Growth Fund, you will indirectly bear your share of any fees and expenses charged by the underlying funds, in addition to indirectly bearing the principal risks of those funds. Please refer to the prospectus for more information about the Generation Wave Growth Fund, including risks, fees and expenses. The Funds may also write call options which may limit the Funds’ ability to profit from increases in the market value of a security, but cause it to retain the risk of loss should the price of the security decline. The Funds may also invest in companies that manufacture and distribute precious metals such as silver, which involves additional risks, such as the possibility for substantial price fluctuations over a short period of time. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. You cannot invest directly in an index. Cash flow: measures the cash generating capability of a company by adding non cash charges (e.g. depreciation) and interest expense to pretax income. Book value is the net asset value of a company, calculated by subtracting total liabilities from total assets. The Price to Earnings (P/E) Ratio reflects the multiple of earnings at which a stock sells and is calculated by dividing current price of the stock by the company’s tailing 12 months’ earnings per share. Earnings per share (EPS) is calculated by taking the total earnings divided by the number of shares outstanding. Forward EPS is a measure of the EPS calculation using forecasted earnings. Earnings Growth is a measure of growth of income over a specific period. Forward Earnings are forecasted or estimated future earnings. The USA Mutuals Funds are distributed by Quasar Distributors, LLC 8 EXPENSE EXAMPLE (Unaudited) As a shareholder of the Funds, you incur two types of costs: (1) transaction costs, including redemption fees, and (2) ongoing costs, including advisory fees, distribution (12b-1) fees and other Fund expenses.Although the Funds charge no sales load, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent.You will be charged a redemption fee equal to 1.00% of the net amount of the redemption if you redeem your shares of the Funds within 60 days of purchase.IRA accounts will be charged a $15.00 annual maintenance fee.To the extent the Funds invest in shares of other investment companies as part of their investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the example. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (10/1/10 – 3/31/11). Actual Expenses The first line of the following table provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period’’ to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. 9 EXPENSE EXAMPLE (Unaudited) (Continued) Vice Fund Expenses Paid Beginning Ending During Period Account Value Account Value October 1, 2010 - October 1, 2010 March 31, 2011 March 31, 2011* Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 1.78%, multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. Generation Wave Growth Fund Expenses Paid Beginning Ending During Period Account Value Account Value October 1, 2010 - October 1, 2010 March 31, 2011 March 31, 2011* Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 1.75%, multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. 10 INVESTMENT HIGHLIGHTS (Unaudited) Sector Breakdown % Total Investments Vice Fund Generation Wave Growth Fund Total Returns as of March 31, 2011 Vice Generation Wave S&P 500 Average Total Return Fund Growth Fund(1) Index Six months 15.49% 16.79% 17.31% One year 19.01% 13.72% 15.65% Average annual three years (2.78)% (0.19)% 2.36% Average annual five years 1.84% (0.36)% 2.63% Average annual since inception 6/21/01 N/A 2.47% 2.66% Average annual since inception 8/30/02 8.54% N/A 6.49% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of a Fund may be lower or higher than the performance quoted. In the absence of the existing fee waivers, the total return would be reduced. Performance data current to the most recent month end may be obtained by calling 1-866-264-8783. The returns shown on the graph and table assume reinvestment of dividends and capital gains and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The S&P 500 Index includes 500 common stocks, most of which are listed on the New York Stock Exchange. The Index is a market capitalization-weighted index representing approximately two-thirds of the total market value of all domestic common stocks. One cannot invest directly in an index. The Funds impose a 1.00% redemption fee on shares held less than 60 days. Performance data does not reflect the redemption fee. If reflected, total returns would be reduced. (1)-The returns include a capital contribution from affiliate, as reflected on the Fund’s Statement of Changes in Net Assets for the year ended March 31, 2010. Had the contribution not taken place, the total returns would have been the same. 11 INVESTMENT HIGHLIGHTS (Unaudited) (Continued) Vice Fund This chart assumes an initial gross investment of $10,000 made on August 30, 2002 (the commencement of operations). Hypothetical Comparison of Change in Value of $10,000 Investment * Inception Date Generation Wave Growth Fund This chart assumes an initial gross investment of $10,000 made on June 21, 2001 (the commencement of operations). Hypothetical Comparison of Change in Value of $10,000 Investment * Inception Date 12 PORTFOLIO OF INVESTMENTS Vice Fund March 31, 2011
